DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending wherein claims 1-5 and 7-8 are amended. 

Status of Previous Rejections
	The previous rejection of claim 8 under 35 U.S.C. 101 for not indicating steps that would indicate how the validation would occur is withdrawn in view of the Applicant’s amendment to claim 8. The previous rejection of claims 2-4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 2. The previous rejection of claim 8 under 35 U.S.C. 112(b) as being incomplete for omitting essential steps is withdrawn in view of the Applicant’s amendment to claim 8. The previous rejection of claims 3-4 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in view of the Applicant’s amendment to claim 3. The previous rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Masaki et al. (CA 3 028 948) is withdrawn in view of the Declaration under 37 CFR §1.132 submitted on June 24, 2022.

Response to Declaration under 37 CFR §1.132
The Declaration under 37 CFR 1.132 filed June 24, 2022 is sufficient to overcome the rejection of claims 1-8 based upon Masaki et al. (CA ‘948).
In regard to claims 1 and 8, the Applicant declares (page 3-4) in the document filed on June 24 2022 that the minimum of 0.5 weight percent niobium would be critical in ensuring the precipitation of secondary carbonitrides and this is considered persuasive since Masaki et al. (CA ‘948) provides an option whether to include niobium or not and therefore the present claims would distinguish Masaki et al. (CA ‘948).

Response to Arguments/Reasons for Allowance
Applicant’s arguments, see pages 12-13 of Applicant’s Arguments, filed June 24, 2022, with respect to the criticality of niobium and the optional niobium content of Masaki et al. (CA ‘948) have been fully considered and are persuasive and claims 1 and 8 have been deemed allowable in view of the criticality relative to the disclosure of Masaki et al. (CA ‘948). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759